            Case 2:18-cv-00225-NDF Document 3 Filed 01/24/19 Page 1 of 5



Jeff S. Meyer #6-4280
Schwartz, Bon, Walker & Studer, LLC
141 S. Center St., Ste. 500
Casper WY 82601
307-235-6681
jmeyer@schwartzbon.com
Attorneys for Defendant Sysco Montana, Inc.

                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

RODNEY MIEARS and MARIAN                       )
MIEARS, husband and wife,                      )
                                               )
                       Plaintiffs,             )      Civil Action No.: 18-CV-225F
                                               )
vs.                                            )
                                               )
SYSCO MONTANA, INC.,                           )
                                               )
                       Defendant.              )


              ANSWER, AFFIRMATIVE DEFENSES, AND JURY DEMAND
                    OF DEFENDANT SYSCO MONTANA, INC.


       COMES NOW Sysco Montana, Inc (hereafter “Sysco”), by and through its attorneys

Schwartz, Bon, Walker & Studer, LLC and answers Plaintiffs’ Complaint as follows:

       1.      Sysco is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in Paragraphs 1, 4, 14, 15, 16, 23, & 24 of Plaintiffs’ Complaint, and the

allegations are therefore denied.

       2.      Sysco admits the allegations contained in Paragraph 2 of Plaintiffs’ Complaint.

       3.      Paragraphs 3, 5, 7, 12 & 19 of Plaintiffs’ Complaint assert legal conclusions related to

jurisdiction, duty and negligence and an Answer from Sysco is therefore not required. To the extent

that this paragraph asserts an allegation against Sysco, the allegation is denied.
            Case 2:18-cv-00225-NDF Document 3 Filed 01/24/19 Page 2 of 5



       4.      In response to Paragraph 6 of Plaintiffs’ Complaint, Sysco admits that it is a food

delivery company and that it uses tractor trailer combinations for the delivery products it is

contracted to deliver. Sysco denies the remaining allegations of this Paragraph of Plaintiffs’

Complaint.

       5.      In response to Paragraph 8 of Plaintiffs’ Complaint, Sysco admits that on June 15,

2015, James Friede was an employee of Sysco and was operating a semi-tractor trailer combination

owned by Sysco, and that it is aware that an accident occurred involving the vehicle being operated

by Mr. Friede and the vehicle being operated by Plaintiff, Rodney Miears. Sysco is without

information or knowledge sufficient to form a belief as to the truth of the remaining allegations

contained in this Paragraph, and therefore denies the allegations.

       6.      Paragraphs 9 and 10 of Plaintiff’s Complaint appear to assert allegations against

parties other than Sysco, and therefore an answer form Sysco is not required. To the extent that these

paragraphs assert allegations against Sysco, the allegations are denied.

       7.      In response to Paragraphs 11 & 13 of Plaintiffs’ Complaint, and to the extent that they

assert that James Friede was an employee of Sysco, acting within the scope and course of his

employment on June 15, 2015; and, that Sysco is vicariously liable for the negligence of Mr. Friede

under the doctrine of Respondeat Superior for his negligent acts that occurred during the scope and

course of his employment, Sysco admits these allegations. To the extent that these paragraphs of

Plaintiffs’ Complaint assert other allegations against Sysco, the allegations are denied. To the extent

that these paragraphs assert allegations against parties other than Sysco, an Answer from Sysco is not

required.




                                                  2
             Case 2:18-cv-00225-NDF Document 3 Filed 01/24/19 Page 3 of 5



        8.      Paragraphs 17, 22 and 25 of Plaintiffs’ Complaint are restatements of allegations

previously made in the Complaint and an answer from Sysco is not required. To the extent that these

Paragraphs assert allegations against the answering Sysco, they are denied.

        9.      Sysco denies the allegations of Paragraph 18 and 21 of Plaintiffs’ Complaint.

        10.     To the extent that Paragraphs 20, and all of its sub-parts, and 26 of Plaintiffs’

Complaint assert allegations against Sysco, the allegations are denied. To the extent that Paragraphs

20, and all of its sub-parts, and 26 of Plaintiffs’ Complaint assert allegations against parties other

than Sysco, an answer from Sysco is not required.

        11.     Paragraph 27 of Plaintiffs’ Complaint asserts Plaintiffs’ Demand for a six-person jury

trial, and an Answer to this paragraph is not required. Sysco further states that Pursuant to Local

Rule of Civil Procedure Rule 48.1, the number of jurors for a civil jury trial to this Court is 8 jurors,

and Sysco demands a trial to 8 jurors pursuant to this rule, and Rule 38 of the Federal Rules of Civil

Procedure.

        12.     To the extent that Sysco has not specifically answered any other allegation asserted

against it in the Plaintiffs’ Complaint, those allegations are denied.

        WHEREFORE having answered Plaintiff’s Complaint, Sysco Montana, Inc., prays for a

dismissal and or judgment in its favor for costs and expenses incurred, that Plaintiffs take nothing by

way of their Complaint, and for such other and further relief as the Court deems just and proper.

                                       AFFIRMATIVE DEFENSES

        A.      Plaintiffs’ Complaint fails to state a claim against the answering Defendant from

which relief may be granted.

        B.      Plaintiffs’ damages, if any, were caused by the contributing, intervening or

superseding actions, errors, omissions, negligence or breach of express or implied warranty or


                                                   3
             Case 2:18-cv-00225-NDF Document 3 Filed 01/24/19 Page 4 of 5



individuals or entities other than the answering Defendant, and as such, any action or inaction of the

answering Defendant was not the proximate cause of producing the damages alleged by Plaintiff, if

any.

        C.      Plaintiffs failed to mitigate their damages.

        D.      This answering Defendant breached no duty to the Plaintiff.

        E.      Liability asserted against the answering Defendant on any theory of fault as defined by

W.S. § 1-1-109, and all other actors, parties and nonparties, including the Plaintiffs, must be

assessed, evaluated and if any proportioned to their respective fault. Pursuant W.S. § 1-1-109, the

Plaintiffs’ recovery, if any, must be reduced by the percentage of their fault, and the fault of other

third-party actors.

        F.      Plaintiff’s alleged injuries were proximately caused by the unforeseeable, independent

or intervening and/or superseding events beyond the control of the answering Defendant.

        G.      The Plaintiffs have failed to name all necessary and indispensable parties.

        The answering Defendant reserves the right to amend its Answer and Affirmative

Defenses as the discovery of additional information warrants.

                                  DEMAND FOR JURY TRIAL

        The Defendant pursuant to Federal Rule of Civil Procedure, Rule 38, hereby demands that

this matter be tried to a jury of Eight (8) persons.




                                                   4
          Case 2:18-cv-00225-NDF Document 3 Filed 01/24/19 Page 5 of 5



       DATED this 24th day of January, 2019.




                                                      Jeff S. Meyer #6-4280
                                                      Schwartz, Bon, Walker & Studer, LLC
                                                      141 South Center, Suite 500
                                                      Casper WY 82601
                                                      307-235-6681
                                                      jmeyer@schwartzbon.com
                                                      Attorneys for Deft Sysco Montana, Inc.



                                 CERTIFICATE OF SERVICE

         This is to certify that on this 16th day of January, 2019, I served a true and correct copy
of the above and foregoing via the following indicated method(s):

Laurence Stinson                              [X] Via CM/ECF electronic filing
Scott Stinson                                 [ ] Via US Mail
Stinson Law Group, PC
1421 Rumsey Ave.
Cody, WY 82414
laurence@stinsonlawyers.com

Thomas Keegan
Keegan, Krisjansons, & Miles, PC
1233 Bleinstein Ave.
Cody, WY 82414
t.keegankkmattorneys.com

Attorneys for Plaintiff




                                                      Jeff S. Meyer




                                                  5
